internal_revenue_service number release date index number ------------------------------------------------- -------------------------------------- ------------------------------------------ ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ------------------------------------------------------ telephone number --------------------- refer reply to cc fip b01 plr-128835-12 date date legend taxpayer state date year a b c d -------------------------------------- --------------------------- ------------- --------------------------- ------- ---- -- -- -- partnership partners ---------------------------------------- -------------------------- dear ------------------ - this is in reply to a letter dated date requesting a ruling on behalf of taxpayer taxpayer has requested a ruling regarding the definition of qualified_health_care_property under sec_856 of the internal_revenue_code for purposes of the related-party rent exception of sec_856 plr-128835-12 facts taxpayer was incorporated under the laws of state on date and made an election under sec_856 to be taxed as a real_estate_investment_trust reit for its year taxable_year taxpayer uses an overall accrual_method of accounting and the calendar_year as its taxable_year taxpayer owns a a membership interest in partnership partnership’s primary business is the acquisition ownership and leasing of health care properties which currently consists of b separate facilities the facilities all of the facilities are currently leased to a single member limited_liability_company owned by partners taxpayer desires to have partnership form a wholly-owned corporation that will make the joint election with taxpayer to be treated as a taxable_reit_subsidiary trs partnership and partners intend for the trs to become the lessee of the facilities which in turn will hire an eligible_independent_contractor to operate them the facilities are senior living communities c of which contain both independent living il units and assisted living al units the mixed-use communities and d which is licensed solely as al units used entirely for memory care mc patients mc is a subset of assisted living being licensed in each state pursuant to the assisted living licensing statutes residents of mc units are provided additional specialized care designed for persons with alzheimer’s dementia or other memory issues the mixed- use communities compose both commingled and large campus-style facilities the commingled facilities consist of units contained in one building all of which are licensed as al units but are used for either al residents or il residents depending on the need or demand the large campus-style facilities consist of units that are specifically designated as il al or mc the il and al units in each of these mixed-use communities share common area facilities for front desk reception social activities and fitness activities in the larger facilities there are additional secondary reception areas in the al and mc areas except for specialized events for mc residents the same events and activities are offered for all residents regardless of the type of unit in which they reside each mixed- use community is and will be operated and marketed as one integrated community with different service options and units available potential residents speak to the director of sales and marketing at each property whether interested in il or al unit living generally the same housekeeping maintenance kitchen and food services administrative and activities staff provide services for both il and al residents and are trained to handle all needs of the plr-128835-12 residents although nurses and other clinical personnel primarily assist the al residents they also assist with the assessments that must be performed on each resident before they move into a community this assessment determines whether the resident will be placed in an al or il unit all personnel including clinical also assist il residents in the event of an emergency and clinical staff assist in conducting regular preventative health screenings that are provided at no additional cost for all residents all residents are provided with the following core services all of which are included in the monthly service fee utilities certain furnishings in units property maintenance access to fully furnished common areas social and recreational activities daily monitoring and room checks daily meals in a community dining room transportation to doctors offices banks and retail stores housekeeping weekly linen service and medication ordering filling assistance mobility assistance and dietary services are available additional services are made available for an additional_charge such as room service staff members are awake and alert at the facilities on a 24-hour schedule ready to respond to any emergencies each unit also contains an emergency call button that contacts the front desk which is staffed hours a day seven days a week most staff is trained in cpr first aid and to identify changes in health but are instructed to call for medical emergencies additionally there are in excess of unaffiliated outside caregivers registered with the mixed-use communities that provide services predominantly to il residents under direct contracts with the residents in addition to the standard services al residents receive assistance with activities_of_daily_living adls including bathing dressing toileting ambulating and eating caregivers may also prepare and administer medications to the al residents caregivers also routinely check on the al residents throughout the day the al units in each of the facilities are licensed under the laws of the applicable state agencies in which the property is located each state requires al residents to have a service plan agreement il residents are also given a service plan agreement often with the clarification that the resident will not be receiving any adls or medication management the service plan agreement states the scope of services to be provided and defines the levels of care available a service plan is developed upon admission to the community and is updated regularly including when there is a significant change in the resident’s condition employees are trained to inform il residents and families if they observe a change in a resident’s condition that might require a move to an al service plan agreement transitioning from an il unit to an al unit within a mixed-use community may require a move to an available al unit an update of the resident’s service plan plr-128835-12 and an increase in the resident’s monthly fee in commingled communities no move is necessary in each mixed-use community there are a significant number of al units and a significant portion of the gross_income is from the al units the number of al and il units is determined from a market perspective and occupancy can fluctuate due to various factors law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that rents_from_real_property does not include amounts received directly or indirectly from a corporation if the reit owns percent or more of the total combined voting power or percent or more of the total value of the shares of the corporation sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified_health_care_property to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor sec_856 defines qualified_health_care_property as any real_property which is a health_care_facility a health_care_facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility plr-128835-12 as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xvii of the social_security act subchapter xviii of chapter of title u s c a et seq with respect to the facility under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 in the present case each facility is located in one building or on the same campus and all of the al units are licensed by the state in which they are located when a resident eventually requires adls the resident may transition from an il unit to an al unit depending upon availability or in the case at some facilities the il unit may be converted to an al unit while not all of the residents of the facilities receive assisted living services a significant number of units in each of the facilities are currently occupied as al units conclusion based on the facts as represented we rule that the facilities are health care facilities within the meaning of sec_856 accordingly amounts paid taxpayer by its trs shall not be excluded from rents_from_real_property by reason of sec_856 so long as the property is operated on behalf of the trs by an eligible_independent_contractor except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-128835-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely robert martin robert martin senior technician reviewer branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
